United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Los Angeles, CA, Employer
)
___________________________________________ )
M.C., Appellant

Appearances:
Stephen D. Scavuzzo, Esq., for the appellant,
Office of Solicitor, for the Director

Docket No. 09-296
Issued: September 29, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 16, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ hearing representative’s decision dated August 28, 2008, which
affirmed the Office’s March 20, 2008 decision, terminating her compensation on the grounds
that she refused an offer of suitable work. Pursuant to 20 C.F.R. §§ 501.2 and 501.3(c), the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation effective
March 6, 2008 on the grounds that she refused an offer of suitable work.
FACTUAL HISTORY
This case has twice been on appeal before the Board. On May 1, 2003 the Board
determined that the case was not in posture for decision regarding whether appellant sustained an
injury causally related to factors of her federal employment. The Board directed the Office to

further develop the medical evidence.1 In an April 5, 2006 decision, the Board again found that
the case was not in posture for decision regarding whether appellant’s conditions of repetitive
stress disorder and preexisting spondylolisthesis were caused or aggravated by compensable
factors of employment.2 The Board found that a second opinion physician’s report was
inadequate and directed the Office to further develop factual evidence and to refer appellant to a
medical specialist for a reasoned medical opinion regarding whether her claimed conditions were
causally related to her work. The facts and history contained in the prior appeals are
incorporated by reference.
The Office developed the evidence regarding appellant’s work area. The employing
establishment indicated that her duty station only had two or three clerks working at a time,
which required that they sort mail in the back office as well as work the window. It confirmed
that appellant had been working in a light-duty capacity for six hours per day for about a year
and was assisted with any packages or activities that were outside of her restrictions. On
April 28, 2006 appellant noted that her duties included dispatching and distributing mail, which
came in sacks and trays of varying sizes at least twice daily.
On May 9, 2006 the Office referred appellant for a second opinion, along with a
statement of accepted facts, a set of questions and the medical record to Dr. Stanley Ross, a
Board-certified orthopedic surgeon. In a June 13, 2006 report, Dr. Ross noted appellant’s history
and treatment. He diagnosed lumbar spine sprain/strain and advised that it was resolved.
Dr. Ross opined that appellant could not perform the full duties of her employment but it was
“due to her preexisting spondylolisthesis.” He indicated that appellant could continue working
six hours daily with restrictions of no kneeling or squatting. In a July 19, 2006 addendum,
Dr. Ross opined that climbing over the counter temporarily aggravated her preexisting
spondylolisthesis, which had ceased. He indicated that he did not believe that climbing over the
counter caused appellant’s initial back injury, as she was able to continue working from the date
of injury, until November 13, 1999. Dr. Ross indicated that she could work light duty for six to
eight hours a day and lift no more than 70 pounds. In an August 1, 2006 addendum, he noted
that the aggravation was a temporary Grade 1 disability. Dr. Ross indicated that appellant’s
activities as a clerk did not aggravate her preexisting spondylolisthesis, as she had worked prior
to the accident without any problems.
On August 3, 2006 the Office accepted that climbing over the counter in 1997 aggravated
appellant’s condition. It accepted her claim for aggravation of spondylolisthesis, which ceased
on June 13, 2006. The Office advised appellant that she was eligible for compensation for wage
loss for periods supported by medical evidence for the period from 1997 through June 13, 2006.
It also denied disability after June 13, 2006, because the aggravation of her preexisting condition
ceased.
On August 28, 2006 appellant requested a hearing. She alleged that she was appealing
two hours of leave without pay from June 13, 2006 until she was able to resume full duty.

1

Docket No. 03-570 (issued May 1, 2003).

2

Docket No. 06-183 (issued April 5, 2006).

2

In a February 2, 2007 opinion decision, an Office hearing representative set aside the
August 3, 2006 decision and found a conflict in medical between Dr. Ross, and appellant’s
treating physician, Dr. Nicolas Panaro, a Board-certified physiatrist, as to whether the July 21,
1997 work incident caused a temporary or permanent aggravation of preexisting
spondylolisthesis.3 The hearing representative also found that the employing establishment had
not addressed the duties described by appellant and instructed the Office to obtain from the
employing establishment a description of her duties performed as a window clerk from the
period June 1985 to November 1999. The Office was instructed to revise its statement of
accepted facts and to refer appellant to an appropriate Board-certified orthopedic surgeon to
resolve the medical conflict.
On remand, the Office obtained a statement from appellant’s postmaster, James
McPartland, who indicated that her duties included five hours standing/walking, lifting up to 10
pounds (mail trays) 25 times per day, sorting markup mail while sitting for one hour per day and
sorting mail in the box section for one hour while standing or sitting.4
On May 7, 2007 the Office referred appellant along with a statement of accepted facts
and the medical record to Dr. George Burak, a Board-certified orthopedic surgeon, for an
impartial medical evaluation to resolve the conflict between Drs. Panaro and Ross regarding
whether a causal relationship exists between her condition of preexisting lumbar
spondylolisthesis whether there was continuing disability due to the work injury.
In a May 21, 2007 report, Dr. Burak noted appellant’s history of injury and treatment. He
examined her and determined that, despite using a cane, she “could ambulate quite well” without
the cane. Dr. Burak noted that “at times appellant had an extremely exaggerated gait that did not
follow any type of neurological deficits.” He examined the lumbosacral spine and indicated that
it was in midline with evidence of mild paravertebral muscle spasm at the extremes of motion,
that appellant had 30 degrees of extension and 110 degrees of flexion with complaints of low
back discomfort. Dr. Burak noted that appellant related that she could not perform toe walking
gait patterns because this resulted in back discomfort; however, she was able to perform a heel
walking pattern without any difficulty. He indicated that straight-leg raising was possible and
unrestricted bilaterally both in the supine and sitting positions at 70 degrees bilaterally, with deep
tendon reflexes present and equal bilaterally throughout both lower extremities. Dr. Burak
determined that appellant did not have any sensory deficits or atrophy in the lower extremities.
He also noted that she could hyperextend her lumbar spine while lying on her abdomen and
extending her elbows keeping her pelvis on the examining table without any difficulties.
Mr. Burak opined that the July 2, 1997 incident caused a permanent aggravation of appellant’s
underlying spondylolisthesis, which predated the event in question. He also noted that she had
preexisting degenerative changes involving the L5-S1 neural foramina, which predated the work
incident. Dr. Burak indicated that appellant could work for eight hours per day with restrictions

3

Dr. Panaro opined that appellant’s had a work-related chronic repetitive stress injury to her lower back. His
report and findings are contained in the Board’s May 1, 2003 decision.
4

Appellant received wage-loss compensation through June 13, 2006. On remand, she was paid compensation for
intermittent wage loss of two hours per day effective June 14, 2006.

3

of lifting/pushing/pulling of no more than 20 pounds; with kneeling and twisting limited to six
hours, no climbing and breaks “usual as per job.”
On July 26, 2007 the Office amended the accepted condition to include a permanent
aggravation of preexisting spondylolisthesis.
On August 29, 2007 the employing establishment offered appellant a full-time job as a
modified distribution clerk, using the restrictions provided by Dr. Burak. The job duties
included window services for five hours, boxing mail for two hours and clerical duties for one
hour. The physical requirements included no pushing or pulling greater than 20 pounds for eight
hours, limited kneeling and twisting for no more than six hours and avoiding climbing.
On September 4, 2007 appellant rejected the job offer. She submitted an August 30,
2007 report from Dr. Lorelei Davidson, a Board-certified physiatrist and treating physician, who
opined that she could not work more than six hours daily. Dr. Davidson opined that working
beyond six hours a day was likely to cause an exacerbation of appellant’s low back pain.
By letter dated October 11, 2007, the Office advised appellant that the modified position
had been found to be suitable to her capabilities and was currently available. It indicated that the
impartial medical examiner, Dr. Burak, had examined her on May 21, 2007 and provided work
restrictions that were consistent with the offered position. Appellant was advised that she should
accept the position or provide an explanation for refusing the position within 30 days. The
Office informed her that, if she did not accept the offered job and failed to demonstrate that the
failure was justified, her compensation would be terminated.
Appellant submitted additional reports from Dr. Davidson. They included reports dated
October 16 and 30 and December 6, 2007. Dr. Davidson continued to treat appellant and
advised that she was only capable of working a six-hour day. In her December 6, 2007 report,
she indicated that appellant had limited range of motion, lumbosacral tenderness and dropped
reflex.
By letter dated January 15, 2008, the Office informed appellant that her reasons for
refusing the position were not acceptable and allowed an additional 15 days for her to accept the
position. Appellant was advised that the weight of the medical evidence rested with Dr. Burak.
She was advised that no further reason for refusal would be considered.
The Office received a March 4, 2008 report from Dr. Davidson, who repeated her
previous findings and advised that appellant could not work more than four to six hours per day.
On March 6, 2008 the employing establishment notified the Office that the offered
position remained available.
By decision dated March 20, 2008, the Office terminated the appellant’s entitlement to
monetary compensation benefits, effective March 6, 2008, on the basis that she had refused
suitable work. It determined that the report of Dr. Burak, the impartial medical examiner,
represented the weight of the medical evidence.

4

Appellant requested a hearing, which was held on July 15, 2008. During the hearing she
alleged that she could not perform the modified position for eight hours daily. Appellant’s
attorney alleged that the job offer exceeded appellant’s restrictions and a conflict existed
between Drs. Burak and Davidson as to appropriate work restrictions.
In a July 10, 2008 report, Dr. Davidson conducted a physical examination and noted
findings of lumbar tenderness on palpation, reduced range of motion, paraspinal muscle
tightness, “4/5” right ankle dorsiflexion and “5/5” right hip extensors. She noted that straight-leg
raising produced pain on the right low back to the post thigh. Dr. Davidson diagnosed lumbar
derangement, radiculopathy, myofascitis, myofascial pain syndrome, sacroiliitis and coccydynia.
She opined that appellant could work six hours per day or eight hours with a two-hour break,
with no lifting more than 10 pounds and no crawling, kneeling or repetitive bending.
In a June 30, 2008 report, Dr. Chris Perrone, a chiropractor, diagnosed lumbar
spondylolisthesis and lumbar radiculopathy. He noted that appellant’s symptoms included pain
in the lower back radiating into the legs, severe pain in the buttocks, muscle spasms, numbness
and weakness in the legs and an abnormal gait. Dr. Perrone noted that standing, sitting and
walking caused pain. He opined that appellant was permanently disabled. Appellant also
submitted additional chiropractic treatment notes and physical therapy reports.
By decision dated August 28, 2008, the Office hearing representative affirmed the
Office’s March 20, 2008 decision.
LEGAL PRECEDENT
Once the Office accepts a claim it has the burden of justifying termination or
modification of compensation benefits.5 This includes cases in which the Office terminates
compensation under section 8106(c)(2) of the Federal Employees’ Compensation Act for refusal
to accept suitable work.
Section 8106(c)(2)6 of the Act provides that a partially disabled employee who refuses or
neglects to work after suitable work is offered to, procured by or secured for the employee is not
entitled to compensation. Section 10.517(a)7 of the Office’s regulations provide that an
employee who refuses or neglects to work after suitable work has been offered or secured for
him or her has the burden to show that this refusal or failure to work was reasonable or justified.
After providing the two notices described in section 10.516,8 the Office will terminate the
employee’s entitlement to further compensation under 5 U.S.C. §§ 8105, 8106 and 8107, as
provided by 5 U.S.C. § 8106(c)(2). However, the employee remains entitled to medical benefits
as provided by 5 U.S.C. § 8103 or justified. To justify termination, the Office must show that

5

Betty F. Wade, 37 ECAB 556, 565 (1986); Ella M. Garner, 36 ECAB 238, 241 (1984).

6

5 U.S.C. § 8106(c)(2).

7

20 C.F.R. § 10.517(a).

8

Id. at § 10.516.

5

the work offered was suitable9 and must inform appellant of the consequences of refusal to
accept such employment.10 According to Office procedures, certain explanations for refusing an
offer of suitable work are considered acceptable.11 Unacceptable reasons include appellant’s
preference for the area in which he resides; personal dislike of the position offered or the work
hours scheduled; lack of promotion potential or job security.12
ANALYSIS
The Office properly found that Dr. Panaro disagreed with an Office referral physician,
Dr. Ross, regarding whether a causal relationship existed between appellant’s preexisting lumbar
spondylolisthesis and the accepted work injury and as to whether she continued to be disabled
due to the accepted condition. It properly found a conflict in medical evidence which required a
referral to an impartial medical specialist for resolution. The Act, at 5 U.S.C. § 8123(a), in
pertinent part, provides: “If there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.”
The Office referred appellant to Dr. Burak for an impartial medical evaluation to resolve
the medical conflict. Dr. Burak performed a thorough evaluation on appellant. He provided a
reasoned opinion that she was capable of working eight hours a day, in a limited capacity. In a
May 21, 2007 report, Dr. Burak examined appellant and noted findings. For example, he
indicated that, despite using a cane, she “could ambulate quite well” without a cane. Dr. Burak
also noted that appellant had an “extremely exaggerated gait that did not follow any type of
neurological deficits.” He set forth examination findings and noted that, while she had
complaints of low back discomfort related to her ability to perform toe walking, she was able to
perform a heel walking without difficulty. Dr. Burak found no sensory deficits or atrophy in the
lower extremities or any difficulty hyperextending appellant’s lumbar spine. He opined that the
July 2, 1997 incident caused a permanent aggravation of appellant’s underlying
spondylolisthesis. However, Dr. Burak advised that she could work for eight hours per day with
restrictions of lifting/pushing/pulling of no more than 20 pounds; with kneeling and twisting
limited to six hours, no climbing and breaks “usual as per job.” When a case is referred to an
impartial medical specialist for the purpose of resolving a conflict in medical opinion, the
opinion of such specialist, if sufficiently well rationalized and based on a proper background,
must be given special weight.13 The Board finds that Dr. Burak is based on a proper background

9

See Carl W. Putzier, 37 ECAB 691 (1986); Herbert R. Oldham, 35 ECAB 339 (1983).

10

See Maggie L. Moore, 42 ECAB 484, 488 (1991), reaff’ d on recon., 43 ECAB 818, 824 (1992). See Federal
(FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity, Chapter
2.814.5(d)(1) (July 1997).
11

Federal (FECA) Procedure Manual, supra note 10 at Chapter 2.814.5(a)(1)-(5) (July 1997).

12

Arthur C. Reck, 47 ECAB 339 (1996); Federal (FECA) Procedure Manual, supra note 10 at Chapter 2.814.5(c)
(July 1997).
13

Kathryn Haggerty, 45 ECAB 383, 389 (1994); Jane B. Roanhaus, 42 ECAB 288 (1990).

6

and is sufficiently well rationalized such that it is entitled to special weight and establishes that
appellant is capable of working eight hours per day in a limited-duty position.
Subsequent to the evaluation by Dr. Burak, the employing establishment offered
appellant a limited-duty position. The position accommodated the work restrictions given by
Dr. Burak. The Office reviewed the position and found it to be suitable for appellant. On
September 4, 2007 appellant rejected the offer and submitted an August 30, 2007 report from
Dr. Davidson, who opined that appellant was unable to work for more than six hours a day as it
was likely to cause an exacerbation of her low back pain.
To properly terminate compensation under section 8106(c), the Office must provide
appellant notice of its finding that an offered position is suitable and give her an opportunity to
accept or provide reasons for declining the position.14 It properly followed its procedural
requirements in this case. By letter dated October 11, 2007, the Office advised appellant that the
position was suitable and provided her 30 days to accept the position or provide reasons for her
refusal. It further notified her that the position remained open, that she could still accept without
penalty and that a partially disabled employee who refused suitable work was not entitled to
compensation.
Appellant submitted reports dated August 30, October 16 and 30 and December 6, 2007
from Dr. Davidson, who continued to advise that appellant was only capable of working a sixhour day. In her August 30, 2007 report, Dr. Davidson indicated that working beyond six hours
per day was likely to cause an exacerbation of her low back pain. However, to the extent that
appellant is asserting that a return to work might cause further injury, the Board has held that fear
of future injury is not compensable.15 In her December 6, 2007 report, Dr. Davidson indicated
that appellant had limited range of motion, lumbosacral tenderness and dropped reflex. The
Office must consider preexisting and subsequently acquired conditions in determining the
suitability of an offered position.16 In this case, however, the evidence does not show that
appellant’s conditions would prevent her from performing the offered sedentary position. For
example, Dr. Davidson did not explain, why appellant could not perform the modified position,
which was based upon the restrictions provided by the impartial medical examiner. She did not
indicate that she was even aware of the offered position or explain why the offered position
would not be suitable.
On January 15, 2008 the Office properly informed appellant that her reasons for refusing
the offered position were unacceptable and provided her 15 days to accept the position. It
received a March 4, 2008 report from Dr. Davidson, who repeated her opinion that appellant
could not work for more than four to six hours per day. Dr. Davidson repeated her findings
which included that appellant had decreased range of motion, lumbosacral tenderness and
dropped reflex. However, this report does support that the work offered was not suitable since

14

See Moore, supra note 10.

15

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008).

16

See Gayle Harris, 52 ECAB 319 (2001).

7

she essentially repeated her prior opinions and did not offer any reasoning to explain why
appellant could not perform particular duties of the offered position.
Appellant refused to accept the offered position and the Office properly terminated her
wage-loss compensation for refusal of suitable work. At the time of the termination, the weight
of the medical evidence established that appellant could perform the duties of the offered
position.
An employee who refuses or neglects to work after suitable work has been offered to her
has the burden of showing that such refusal to work was justified.17 Appellant has not shown
that her refusal to work was justified. The weight of the medical evidence continues to support
that her conditions did not prevent her from performing the job that she was offered on
August 29, 2007. The medical reports received subsequent to the evaluation by Dr. Burak are
insufficient to either overcome Dr. Burak’s opinion or create a new medical conflict.
In a July 10, 2008 report, Dr. Davidson repeated her previously expressed opinion that
appellant was unable to work for more than six hours per day. Although she indicated that
appellant could work an eight-hour day, she stated that appellant would need a two-hour break.
Dr. Davidson did not specifically address whether and how appellant’s conditions prevented her
from performing the limited-duty position she was offered. She did not provide any findings and
rationale to support that appellant would have been unable to perform the limited-duty position
during the time period it was offered and available to her.
The Board notes that appellant also submitted a June 30, 2008 report for Dr. Perrone, a
chiropractor. In assessing the probative value of chiropractic evidence, the initial question is
whether the chiropractor is considered a physician under section 8101(2) of the Act.18 A
chiropractor cannot be considered a physician under the Act unless it is established that there is a
subluxation as demonstrated by x-ray to exist.19 Thus, where x-rays do not demonstrate a
subluxation, a chiropractor is not considered a “physician” and his or her reports cannot be
considered as competent medical evidence under the Act.20 In this case, the record does not
indicate that a subluxation of the spine was diagnosed. Therefore, Dr. Perrone’s reports cannot
be considered those of a physician and are of no probative value.
Appellant also submitted physical therapy reports. However, a physical therapist is not a
“physician” within the meaning of section 8101(2) and cannot render a medical opinion.21 Thus,
these reports are of no probative value.
17

See supra note 6.

18

5 U.S.C. § 8101(2).

19

Thomas R. Horsfall, 48 ECAB 180 (1996). See also 20 C.F.R. § 10.5(bb) of the Office’s regulations provide
that the term “subluxation” means an incomplete dislocation, off-centering, misalignment, fixation or abnormal
spacing of the vertebrae anatomically, which must be demonstrable on any x-ray film to individuals trained in the
reading of x-rays.
20
21

See Thomas W. Stevens, 50 ECAB 288 (1999); see also Susan M. Herman, 35 ECAB 669 (1984).
Vickey C. Randall, 51 ECAB 357 (2000).

8

The Board finds that the Office met its burden of proof in terminating appellant’s
compensation benefits effective March 6, 2008 on the grounds that she refused an offer of
suitable work. On appeal, appellant’s attorney asserts that her work restrictions do not allow her
to work for more than six hours daily. However, as noted, the report of Dr. Burak establishes
that appellant could perform the offered position for eight hours daily.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation effective
March 6, 2008 on the grounds that she refused an offer of suitable work.
ORDER
IT IS HEREBY ORDERED THAT the August 28 and March 20, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: September 29, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

